DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.

The following is an examiner’s statement of reasons for allowance:  Suzuki et al (US 6,253,729) and Baeuerle et al (US 2011/0283974) teach a gas intake device having an intake pipe with an intake valve, wherein the intake pipe further comprises a calibration part at an end of the intake pipe and directed to face a fire face of a cylinder.  Tsutsumi (US 4,465,034) teaches an intake of an engine having a rectangular cross section upstream of an inlet of a cylinder.  Isaji et al (US 7,188,604) teaches an intake of an engine having a rectangular cross with rounded corners upstream of an inlet of a cylinder.  The prior art does not teach nor render obvious a gas intake device for an internal combustion engine comprising a cylinder having a cylinder axis, an intake pipe, an intake valve arranged within the intake pipe, a calibration part arranged at the end of the intake pipe and directed at a fire face of the cylinder, and means for diverting the gas so as to generate an aerodynamic motion of the gas within the cylinder about an axis perpendicular to the axis of the cylinder, characterized in that a flow cross section of the intake pipe has a substantially rectangular shape, with rounded corners and in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747